Title: From George Washington to Jean-Baptiste de Gouvion, 21 November 1780
From: Washington, George
To: Gouvion, Jean-Baptiste de


                        
                            Sir
                            Head Quarters Prekaness 21st Novr 1780
                        
                        You will proceed to Fort Lee and thence with the greatest secrecy and caution along the margin of the North
                            River to the landing which is opposite Spiten Devil Creek. You will observe with the greatest accuracy possible the number
                            & situation of the enemys works from Fort Washington upwards—the huts incampments barracks in or near them—the
                            number of troops that occupy these and are otherwise within view—the landing places on the Island, noting which are
                            easiest for debarking troops, and which admit most of secrecy—the approaches to the several works, particularly Fort
                            Washington, the redoubt on the same ridge to the Northward of it, and Laurel Hill—the guard houses and washing houses
                            along the river; the vessels boats &c. in the river and their several stations.
                        You will make these observations at different points from the landing opposite Spiten devil to the banks opposite
                            the hollow that extends across to Harlæm river—You will endeavour to arrive in time to-morrow morning to observe where
                            the troops parade at Assembly, which will the better enable you to judge of their number.
                        In short you will make every observation necessary for forming a plan for surprising the posts which have
                            been mentioned by a night expedition, and for determining the propriety of such an attempt.
                        You will also remark the state of the road, from the incampment of the light corps to Fort Lee; particularly
                            that part of it from the Heights of Fort Lee to the landing below—to ascertain the practicability of moving down boats in
                            carriages to the landing either in waggons or on the shoulders of men.
                        The perfect confidence I have in your judgment and address assures me that you will execute this trust in the
                            most proper manner.
                        For your better security I shall send a patrole towards the three pigeons but who shall not fall in with you
                            or know any thing of your errand. I shall expect your report tomorrow night or very early next morning. I am with the greatest
                            esteem Sir Yr most Obed.
                            
                        
                        
                            P.S. You will observe whether there are any small boats at any of the landings on this side which the
                                inhabitants may make use of to convey intelligence.
                        
                    